Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION

This is a response to the amendment filed on 05/13/22.  The applicant argument regarding Wang et al. is not persuasive; therefore, all the rejections based on Wang et al. is retained and repeated for the following reasons.






Summary of claims
	
Claims 1-20 are pending.

Claims 1-20 are rejected.	

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US Pub. 2013/0024019).

As to claims 1, 9 and 17 the prior art teach a method for developing a semiconductor manufacturing process recipe, comprising: 

selecting one or more device outcomes (see fig 1 paragraph 0019-0024; especially, Wang et al. teaches selecting one or more device outcomes as fig 1 paragraph 0020-0023); 

querying a hybrid model to obtain a process recipe recommendation suitable for obtaining the device outcomes, wherein the hybrid process model comprises: a statistical model; and a physical model (see fig 1-4 paragraph 0029-0034; especially, Wang et al. teaches querying a hybrid model to obtain a process recipe recommendation suitable for obtaining the device outcomes, wherein the hybrid process model comprises: a statistical model; and a physical model as fig 1-4 paragraph 0030-0034);  

and executing a design of experiment (DoE) on a set of wafers to validate the process recipe recommended by the hybrid process model and to provide a validated process recipe, wherein the validated process recipe comprises an oxidation process, the oxidation process for growth of an oxide material (see fig 1-5 paragraph 0033-0038 and summary; especially, Wang et al. teaches a design of experiment (DoE) on a set of wafers to validate the process recipe recommended by the hybrid process model and to provide a validated process recipe, wherein the validated process recipe comprises an oxidation process, the oxidation process for growth of an oxide material as fig 1-5 paragraph 0034-0037 and summary); 

and applying the validated process recipe to a wafer, wherein applying the validated process recipe to the wafer comprises applying the oxidation process to grow of an oxide material (see fig 1-5 paragraph 0035-0042 and background; especially, Wang et al. teaches applying the validated process recipe to a wafer, wherein applying the validated process recipe to the wafer comprises applying the oxidation process to grow of an oxide material as fig 1-5 paragraph 0036-0041 and background).

As to claim 2 the prior art teach wherein executing the DoE comprises: measuring the DoE wafer results with a metrology tool (see fig 1-4 paragraph 0031-0035); and determining from the DoE wafer results if the desired device outcomes are achieved (see fig 1, fig 4-6 paragraph 0038-0043).

As to claim 3 and 10 the prior art teach wherein the semiconductor manufacturing process is a radical oxidation process (see fig 1, fig 4-5 paragraph 0041-0044).

As to claims 4 and 11 the prior art teaches wherein the process recipe comprises one or more of a pressure, a temperature, a flow rate, and a soak time (see fig 4-6 paragraph 0045-0047).

As to claims 5, 12 and 20 the prior art teaches wherein the device outcomes comprise one or more of a thickness, a thickness uniformity, a profile, and a hydrogen percentage (see fig 4-6 paragraph 0039-0043).

As to claims 6 and 13 the prior art teaches wherein the physical model is generated from a simulation of physical and chemical interactions within a processing tool across a plurality of different processing parameters (see fig 3-6 paragraph 0032-0036 and summary). 

As to claims 7 and 14 the prior art teaches wherein the statistical model is generated from a physical DoE and interpolation of data from the physical DoE (see fig 3-6 paragraph 0040-0043).

As to claims 8 and 15 the prior art teaches wherein the hybrid model is a multi-dimensional process space (see fig 1-4 paragraph 0025-0030).

As to claim 16 the prior art teaches wherein the limited DoE comprises 20 or fewer wafers (see fig 1-5 paragraph 0030-0036 and background).

As to claim 18 the prior art teach further comprising: 

executing the recipe on a plurality of first wafers (see fig 1-3 paragraph 0023-0026);   

obtaining wafer data from the plurality of first wafers(see fig 1-3 paragraph 0010-0014 and 0025-0029); 

obtaining process data from the processing tool relating to the execution of the recipe on the plurality of first wafers (see fig 4-6 paragraph 0032-0036); 

and providing the wafer data and the process data from the processing of the plurality of first wafers to the hybrid model to generate an updated hybrid model (see fig 1-6 paragraph 0037-0044 and summary).

As to claim 19 the prior art teach wherein the wafer data comprises metrology data (see fig 4-6 paragraph 0048-0051).
Remarks

Applicant’s response and remarks filed on 05/13/22 have been carefully reviewed. Applicant’s arguments have been fully considered but they are not persuasive. Key argument and their response related to the claims are listed as below:


Applicant contends that Wang et al.  do not describe “selecting one or more device outcomes” probes as claimed, Examiner respectfully disagrees.   The prior art (Wang et al. US Pub. 2013/0024019) do teach selecting one or more device outcomes (see fig 1 paragraph 0019-0024; especially, Wang et al. teaches selecting one or more device outcomes as fig 1 paragraph 0020-0023).

Applicant contends that Wang et al. do not describe “querying a hybrid model to obtain a process recipe recommendation suitable for obtaining the device outcomes, wherein the hybrid process model comprises: a statistical model; and a physical” probes as claimed, Examiner respectfully disagrees.   The prior art (Wang et al. Pub. 2013/0024019) do teach querying a hybrid model to obtain a process recipe recommendation suitable for obtaining the device outcomes, wherein the hybrid process model comprises: a statistical model; and a physical model (see fig 1-4 paragraph 0029-0034; especially, Wang et al. teaches querying a hybrid model to obtain a process recipe recommendation suitable for obtaining the device outcomes, wherein the hybrid process model comprises: a statistical model; and a physical model as fig 1-4 paragraph 0030-0034).

Applicant contends that Wang et al.  do not describe “executing a design of experiment (DoE) on a set of wafers to validate the process recipe recommended by the hybrid process model and to provide a validated process recipe, wherein the validated process recipe comprises an oxidation process, the oxidation process for growth of an oxide material” probes as claimed, Examiner respectfully disagrees.   The prior art (Wang et al. US Pub. 2013/0024019) do teach executing a design of experiment (DoE) on a set of wafers to validate the process recipe recommended by the hybrid process model and to provide a validated process recipe, wherein the validated process recipe comprises an oxidation process, the oxidation process for growth of an oxide material (see fig 1-5 paragraph 0033-0038 and summary; especially, Wang et al. teaches a design of experiment (DoE) on a set of wafers to validate the process recipe recommended by the hybrid process model and to provide a validated process recipe, wherein the validated process recipe comprises an oxidation process, the oxidation process for growth of an oxide material as fig 1-5 paragraph 0034-0037 and summary). 

Applicant contends that Wang et al.  do not describe “applying the validated process recipe to a wafer, wherein applying the validated process recipe to the wafer comprises applying the oxidation process to grow of an oxide material” probes as claimed, Examiner respectfully disagrees.   The prior art (Wang et al. US Pub. 2013/0024019) do teach applying the validated process recipe to a wafer, wherein applying the validated process recipe to the wafer comprises applying the oxidation process to grow of an oxide material (see fig 1-5 paragraph 0035-0042 and background; especially, Wang et al. teaches applying the validated process recipe to a wafer, wherein applying the validated process recipe to the wafer comprises applying the oxidation process to grow of an oxide material as fig 1-5 paragraph 0036-0041 and background).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BINH C TAT/Primary Examiner, Art Unit 2851